In a proceeding pursuant to CPLR article 78 to rescind and vacate a delinquency arrest warrant issued by respondent and to compel it to discharge petitioner from its further care and custody, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered July 8, 1975, which dismissed the petition. Judgment affirmed, without costs or disbursements. Petitioner may not rely upon section 81.31 of the Mental Hygiene Law for the proposition that respondent had a duty to discharge him from its care and custody because of his subsequent prison sentence. The language of that section is not mandatory. Respondent did not abuse its discretion by deciding to continue petitioner in the drug treatment program. Hopkins, Acting P. J., Martuscello, Cohalan, Margett and Shapiro, JJ., concur.